DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.
 
Response to Amendment
The Amendments filed 08/19/2022 and 08/30/2022 has been entered.  Claims 1 and 3-13 remain pending in the application.  Claims 4-13 have been withdrawn.  Claim 2 has been canceled.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (WO2015050200A1, as translated by US 20160223016 A1), previously cited, as evidenced by Nanografi Nano Technology, Electrolytic copper micron powder and its uses, https://nanografi.com/blog/electrolytic-copper-micron-powder-and-its-uses/.  
Regarding claim 1, Ito teaches “a sintered bearing, which contains as main components iron, copper, a metal having a lower melting point than copper” (which reads upon “a sintered bearing”, as recited in the instant claim; paragraph [0011]).  Ito teaches “compressing the raw material powders to form a green compact, followed by sintering the green compact” (which reads upon “sintering a green compact”, as recited in the instant claim; paragraph [0044]).  Ito teaches that “an Fe—Cu partially diffusion-alloyed powder 11 in which a number of grains of copper powder 13 are partially diffused on the surface of an iron powder 12 is used as the partially diffusion-alloyed powder” (which reads upon “partially diffusion-alloyed powder in which first copper powder adheres onto a surface of iron powder through partial diffusion”, as recited in the instant claim; paragraph [0047]).  Ito teaches that “the raw material powders are mixed powders containing as main components partially diffusion-alloyed powder, flat copper powder, low-melting point metal powder, and solid lubricant powder” (which reads upon “second copper powder; and low-melting point metal powder having a lower melting point than copper”, as recited in the instant claim; paragraph [0045]).  Ito teaches that “the partially diffusion-alloyed powder 11 to be used preferably has an average grain diameter of from 75 μm to 212 μm” (which reads upon “the partially diffusion-alloyed powder having a maximum particle diameter of 106 μm or less”, as recited in the instant claim; paragraph [00]).  Ito teaches that “the iron powder 12 to be used has an average grain diameter of preferably from 45 μm to 150 μm, more preferably from 63 μm to 106 μm” (which reads upon “the partially diffusion-alloyed powder having a maximum particle diameter of 106 μm or less”, as recited in the instant claim; paragraph [0048]).  Ito teaches that “the copper powder 13 to be used has a grain diameter smaller than that of the iron powder 12, specifically has an average grain diameter of 5 μm or more and 45 μm or less” (which reads upon “the first copper powder of the partially diffusion-alloyed powder having a maximum particle diameter of 10 μm or less”, as recited in the instant claim; paragraph [0050]).  Ito teaches that “as the copper powder 13 constituting the partially diffusion-alloyed powder 11, generally-used irregular or dendritic copper powder may be used widely” (paragraph [0050]).  Ito teaches that “as the elemental copper powder, both of electrolytic copper powder and atomized copper powder may be used, and that a mixture of the electrolytic copper powder and the atomized copper powder may be used as the elemental copper powder” (which reads upon “both a surface of the second copper powder and an inside of the second copper powder being porous”, as recited in the instant claim; paragraph [0102]; Ito teaches electrolytic copper powder).  Nanografi teaches that “high-quality products are usually yielded by the electrolytic powder production method” (page 4).  Nanografi teaches that “porous and open structures of copper deposits are ideal to be utilized as the electrodes in electrochemical devices like chemical sensors, batteries, and fuel cells, however, the very high surface area is important to evaluate some of the electrochemical reactions” (which reads upon “both a surface of the second copper powder and an inside of the second copper powder being porous”, as recited in the instant claim; page 4; Nanografi teaches that electrolytic copper powder contains porous and open structures; open structures reads on both a surface of the second copper powder and an inside of the second copper powder being porous).  Ito teaches that “the generation of coarse pores can be prevented” (which reads upon “each of surface pores of the sintered bearing having an area of 0.005 mm2 or less”, as recited in the instant claim; paragraph [0092]).  
Ito discloses the claimed invention except for the exact dimension of the surface pores, specifically that each of surface pores of the sintered bearing having an area of 0.005 mm2 or less.  It should be noted that the dimension of the surface pores is a result effective variable.  Ito teaches that “when the blending ratio of the low-melting point metal powder is excessively low, the liquid phase sintering is progressed insufficiently, resulting in a reduction in strength, and when the blending ratio of the low-melting point metal powder is excessively high, there arises a problem in that coarse pores increase, while the mechanical strength of the sintered compact increases” (paragraph [0112]).  Ito teaches that “therefore, the blending ratio of the low-melting point metal powder is preferably set to about 10 mass % with respect to the total mass of the copper powders in the raw material powders (sum of the copper powder in the partially diffusion-alloyed powder and the elemental copper powder added as the additional powder)” (paragraph [0112]).  Ito teaches that “specifically, the blending ratio of the low-melting point metal in the raw material powders is set to from 0.5 mass % to 5.0 mass %” (paragraph [0112]).  Ito teaches that “when powder having an average grain size of 145 mesh or less (an average grain diameter of 106 μm or less) is used as the partially diffusion-alloyed powder 11, the porous structure of the sintered compact is homogenized, and the generation of coarse pores can be prevented” (paragraph [0114]).  Ito teaches that “in the sintered compact obtained as described above, the generation of the coarse pores in the surface layer part can be suppressed as described above, and the surface layer part can be densified” (paragraph [0117]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to create a sintered compact such that each of surface pores of the sintered bearing having an area of 0.005 mm2 or less since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize strength while preventing the formation of coarse pores in order to achieve desirable properties in the finished part.  
It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of a maximum particle diameter of 106 μm or less overlaps the range disclosed by the prior art of an average grain diameter from 63 μm to 106 μm.  The claimed range of a maximum particle diameter of 10 μm or less overlaps the range disclosed by the prior art of an average grain diameter of 5 μm or more and 45 μm or less.  Accordingly, the prior art renders the claim obvious.  
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.  See MPEP § 2113 II.  
Regarding claim 3, Ito teaches the method of claim 1 as stated above.  Ito teaches that “the present invention is applied to a cylindrical bearing having the bearing surface 1 a formed into a perfect circle shape” (paragraph [0136]).  

Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive.  Applicant argues that the Office Action includes a rejection that relies on Ito (WO 2015/050200) – However, Ito has not been listed on a form PTO-892 as is required under USPTO rules (remarks, page 5).  This is not found convincing because WO 2015/050200 was listed on form PTO-892 mailed 09/13/2021.  This argument has been raised and addressed before.  The Examiner includes a reproduction of the form PTO-892 mailed 09/13/2021, including the Ito reference for Applicant’s convenience.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Applicant argues that claim 1 recites, in part, that both a surface of the second copper powder and an inside of the second copper powder are porous (remarks, page 5).  Applicant further argues that Ito fails to disclose or suggest the above-noted feature of claim 1 (remarks, page 8).  This is not found convincing because, as stated above, Ito teaches electrolytic copper powder.  Electrolytic copper powder contains an open structure, which reads on a surface of the second copper powder and an inside of the second copper powder are porous.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22; Q2: 3/20/23-3/24/2022.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733